NUMBER 13-06-169-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG 

__________________________________________                            

DE'ETTE NESBITT, INDEPENDENT 
EXECUTRIX OF THE ESTATE OF
ERNEST V. NESBITT, 						Appellant,

v.

DONALD F. KEENEY, MARY A. KEENEY, AND
MICHAEL D. KEENEY, 						Appellees.

On appeal from the 377th District Court of Victoria County, Texas.


MEMORANDUM OPINION

 
Before Chief Justice Valdez and Judges Yañez and Vela
Memorandum Opinion Per Curiam

	Appellant, De'Ette Nesbitt, Independent Executrix of the Estate of Ernest V.
Nesbitt, perfected an appeal from a judgment entered by the 377th District Court of
Victoria County, Texas, in cause number 02-11-58,874-D.  After the record and briefs
were filed, the parties filed a joint motion to dismiss with prejudice.  In the motion, the
parties state that appellant no longer desires to prosecute its claims against appellees. 
The parties request that the appeal be dismissed with prejudice and that all costs be
taxed against the party incurring same.      
	The Court, having considered the documents on file and the joint motion to
dismiss the appeal with prejudice, is of the opinion that the motion should be granted. 
The joint motion to dismiss with prejudice is granted, and the appeal is hereby
DISMISSED.
							PER CURIAM

Memorandum Opinion delivered and filed this
the 25th day of January, 2007.